Mr. Justice Boggs delivered the opinion of the court. 3. Railboads, § 656*—when contributory negligence of deaf pedestrian walking on track in failing to look second time for approaching train question for jury. In an action for the death of a person who entered a railroad right of way in the nighttime, 165 feet from a street crossing, and proceeded in a southeasterly direction to the street crossing where he was struck by a backing engine, when it appeared that he was somewhat deaf, and there was evidence that he looked down the track in a northwesterly direction and at such time no engine could be seen, but failed to again look around, and there was evidence that the engine had no light, that it was driven at an illegal speed, and that no bell or other warning was given on approaching the crossing, held that the contributory negligence of plaintiff was a question for the jury. 4. Railboads, § 661*—when pedestrian traveling on railroad right of way at street crossing may assume that company mil comply with law. A pedestrian traveling upon a railroad right of way in a longitudinal direction upon the track, over a street crossing, may assume that the railroad company will perform the duty imposed upon it by law to carry proper lights on its engines at night, and to not operate engines without giving warning upon approaching a street crossing and in violation of speed ordinances. 5. Railboads, § 684*—when pedestrian may cross street longitudinally on railroad track. A pedestrian may cross a street longitudinally on a railroad track, irrespective of the fact that he committed a trespass prior to going upon the street in entering upon the railroad. 6. Instructions, § 137*—when properly refused. Instructions which do not state correct principles of law are properly refused. 7. Instructions, § 151*—when requested instruction covered by given instructions properly refused. Requested instructions fully covered by given instructions are properly refused. 8. Railboads, § 619*—what constitutes a “train” within speed ordinance. An engine being driven backward is a “train” within an ordinance limiting the speed of trains upon approaching street crossings.